  Case: 1:21-cv-00016-MWM Doc #: 26-2 Filed: 02/02/21 Page: 1 of 1 PAGEID #: 370




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


LAURA AKER, et al.,                           :
                                              :   Civil Action 1:21-cv-00016
                  Plaintiffs,                 :
                                              :   Judge Matthew W. McFarland
v.                                            :
                                              :
ABX AIR, INC., et al.,                        :
                                              :
                  Defendants.                 :
                                              :



                                   [PROPOSED] ORDER

         This matter is before the Court upon the Motion for Admission Pro Hac Vice of Howard

Shapiro.

         IT IS HEREBY ORDERED THAT the Motion is GRANTED and Howard Shapiro is

hereby admitted to practice as pro hac vice as co-counsel for Defendants Fifth Third Bancorp and

The Procter and Gamble Health Care Plan.




                                            UNITED STATES DISTRICT JUDGE
                                            Matthew W. McFarland


4842-1646-1748, v. 1
